 

Exhibit 10.8

 



Execution Version

 

THIS CONVERTIBLE BOND (“CB”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR PURCHASER SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO- ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

SEVEN STARS CLOUD

 

GROUP, INC.

 

CONVERTIBLE BOND

 

US$12,000,000 Date of Issuance: June 28, 2018

 

FOR VALUE RECEIVED, Seven Stars Cloud Group, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of Advantech Capital Investment
II Limited, an exempted company incorporated and existing under the laws of the
Cayman Islands (“Holder”), the aggregate principal sum of Twelve Million US
Dollars ($12,000,000) (the “Principal”) in lawful money of the United States of
America and in immediately available funds, subject to the provisions contained
herein. The Company and Holder shall be collectively referred to as the
“Parties”. Unless otherwise expressly provided in this CB, initially capitalized
words or terms used in this convertible bond (“CB”) shall have the meanings set
forth in the Amended and Restated Convertible Note Purchase Agreement entered
into by and between the Company and the Holder (as amended, the “Purchase
Agreement”).

 

1.Principal Repayment

 

1.1        Maturity Date. The Principal and any other amounts payable to Holder
hereunder shall be due and payable to Holder on the third anniversary of the
Date of issuance (the “Maturity Date”).

 

1.2        Interest. Interest shall accrue from the date hereof on the Principal
amount at the rate of 8% per annum compounded annually until payment in full or
until the conversion of the Principal pursuant to Section 2 of this CB. If the
Principal is not converted pursuant to Section 2 of this CB, interest shall be
paid with the Principal amount on the Maturity Date. If the Principal is
converted pursuant to Section 2 of this CB, interest accrued through the
Conversion Date shall be paid or converted into Common Stocks (as defined in
Section 2.1 below) at the option of Holder on the Conversion Date in accordance
with Section 2 of this CB.

 

1.3        Payment. All payments made pursuant to this CB shall be made by check
or wire transfer of immediately available funds and in lawful money of the
United States of America to Holder at the address for notices pursuant to
Section 5.6 below or at such other place as Holder may designate. Any payment on
this CB shall be applied first to accrued interest then to other amounts owing
hereunder, and thereafter to the outstanding principal balance hereof.

 

2.Conversion

 

2.1        Right to Convert. Subject to Section 2.4, Holder shall have the right
but not the obligation to convert any portion of this CB into shares of common
stock of the Company (the ·’Common Stock”) at any time and from time to time;
provided, however, if the shares of the Common Stock that Holder has the right
to convert into represent more than 20% of the Company’s issued and outstanding
shares, it is being agreed that prior to the obtain of the requisite stockholder
approval as set forth in Section 2.2. the Common Stock into which portion of
this CB converted shall, in no circumstance, be more than 19.9% of the then
outstanding Common Stock (such portion of this CB, “First Conversion Amount”).
At any time following the conversion of the First Conversion Amount, subject to
the approval of the Company’s Shareholders, Holder shall have the right but not
the obligation to convert the remaining portion of the Principal and the
interest accrued thereon (“Remaining Conversion Amount”) into Common Stock.
Holder shall not be entitled to vote any shares of Common Stock acquired by it
pursuant to this CB or any other Company Agreements in connection with any such
stockholder approval sought by the Company.

 

 

 

 

2.2        Stockholder Approval. As promptly as practicable after the Closing of
this CB, and in any event, within three (3) months, the Company covenants and
agrees to use best efforts to (i) obtain any approvals of the Company’s
stockholders required under the Company’s organizational documents, applicable
laws and/or the listing rules and regulations of NASDAQ in connection with the
transactions contemplated by this CB, (ii) unless proxies are solicited from the
Company’s stockholders in accordance with Section 14(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder with the Securities and Exchange Commission
with regard to the transactions contemplated by this CB, file an Information
Statement pursuant to Section l4(c) of the Exchange Act, and the rules and
regulations promulgated thereunder with the Securities and Exchange Commission
with regard to the transactions contemplated by this CB (the “Information
Statement”) and (iii) mail the definitive Information Statement to the Company’s
stockholders if one is required to be filed with the Securities and Exchange
Commission (the “Conversion conditions”).

 

2.3        Conversion Price. Following the election by Holder pursuant to
Section 2.1, upon satisfaction of the Conversion Conditions, the first
conversion Amount shall be automatically converted into shares of the Common
Stock at a conversion rate of$1.82 per share (“Rate of Conversion”) of Common
Stock (the “First Conversion Shares”). Following the conversion of the First
Conversion Amount and the election by Holder pursuant to Section 2.1, upon
satisfaction of the Conversion Conditions and applicable shareholder’s approval,
the Remaining Conversion Amount shall be automatically converted into shares of
the Common Stock at the Rate of Conversion (together with the First Conversion
Shares, the ’"Conversion Shares").

 

2.4        Mechanics of Conversion. Within three business days after the Holder
informs the Company of its intention to convert any portion of this CB into
shares of Common Stock of the Company pursuant to Section 2.1 (such date of
conversation, the "Conversion Date"), Holder shall surrender the CB for
conversion and the Company shall (i) denote in its corporate records the
ownership by Holder of the Conversion Shares, effective as of close of business
on the Conversion Date and (ii) return to Holder a new CB with respect to the
portion of the original CB which was not converted. Effective as of close of
business on the Conversion Date (i) the rights of Holder with respect to the
Principal, together with all other amounts due hereunder to Holder shall cease,
and (ii) Holder shall be treated for all purposes as having become the record
holder of such Conversion Shares. The issuance of Common Stock upon conversion
of this CB shall be made without charge to Holder for any tax in respect of such
issuance, and such Conversion Shares shall be issued in such names as may be
directed by Holder; provided, however, if the stockholder approval is needed,
the Company and Holder shall agree to the Conversion Date, which in no event,
shall be later than ten (10) calendar days following the date of the
satisfaction of the Conversion Conditions, in compliance with Exchange Act Rule
14c-2(b).

 

2.5        Adjustment or Conversion Shares. Subject to Section 2.6 hereof the
number and kind of Conversion Shares or other securities to be issued upon
conversion determined pursuant to Section 2.3 shall be subject to adjustment
from time to time upon the happening of certain events while this conversion
right remains outstanding, except for Exempted Transactions (as defined below)
as follows:

 

(a)         Merger. Sale or Assets. etc. If the Company at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation or other entity, this CB shall thereafter be
deemed to evidence the right to purchase such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance. The foregoing provision shall
similarly apply to successive transactions of u similar nature by any such
successor or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section 2.5 shall apply to such securities of
such successor or purchaser after any such consolidation, merger. sale or
conveyance.

 

 

 

 

(b)         Reclassification. If the Company at any time shall by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this CB shall there after be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

 

(c)         Stock Splits . Combinations and Dividends. If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the number of Conversion Shares to be issued upon conversion shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

 

(d)         Incorporation or Redemption or Outstanding Shares. The Rate of
Conversion shall be adjusted if the Company incorporates or redeems outstanding
securities of the Company (including the form of reverse share split) to
decrease the number of shares, the rate of Conversion shall be multiplied by a
fi·action, whose numerator is the number of outstanding securities of the
Company immediately before the occurrence of the matter, and denominator is the
number of outstanding securities of the Company immediately after the occurrence
of the matter.

 

(e)         Issues at Less than Rate or Conversion. If and whenever the Company
shall issue any shares (other than Common Stocks issued on the exercise of this
CB or on the exercise of any other rights of conversion into, or exchange or
subscription for, any Common Stock) or issue or grant options, warrants or other
rights to subscribe for, purchase or otherwise acquire any shares, in each case
at a price per share which is less than the Rate of Conversion on the date of
announcement of the terms of such issue, the Rate of Conversion shall be
adjusted to be equal to such price per share. Such adjustment shall become
effective on the date of issue of such additional shares or, as the case may be,
the issue or grant of such options, warrants or other rights.

 

2.6        Most Favored Nation Treatment. If, within the period commencing from
the Date of Issuance until the Conversion Date, or (in terms that the conversion
set forth in Section 2 does not occur) the Maturity Date, the Company issues or
agrees to issue to any person convertible notes or other instruments similar to
this CB with terms or conditions more favorable to such person than, or
otherwise benefits such person in a manner that is more favorable to such person
than the terms set forth in this CB, the Company shall notify Holder and upon
Holder's request, promptly amend this CB in order for Holder to receive all such
more favorable terms and conditions without imposing any additional obligation
or liability on Holder.

 

2.7        Adjustment Notices. Whenever the number of Conversion Shares to be
issued upon conversion is adjusted as provided in Section 2.5, the Company shall
promptly deliver to Holder written notice setting forth the revised number of
Conversion Shares with a statement of facts regarding the adjustment and the
computation thereof.

 

2.8        Seniority. The CB ranks senior in right of payment to any of the
Company's indebtedness that is expressly subordinated in right of payment to the
CB, pari passu in right of payment to any of the Company's other indebtedness
and liabilities that are not so subordinated, junior in right of payment to any
of the Company's secured indebtedness to the extent of the value of the assets
securing such indebtedness.

 

2.9        Exempted Transactions. The Holder understands and acknowledges that,
concurrently with issuance of this CB, the Company is also in the process of
negotiating, concluding or closing the following financing transactions: (i)
subscription of Common Stock of the Company by GT DOLLAR PTE. LTD. in the amount
of US$1 0,000,000.92; and (ii) subscriptions of Common Stock of the Company by
Beijing Tonghe Fund Management Co., Ltd. (./t~~:@jf~~W~~{r)':1~'!lli;M~Ri~fciJ)
and Sun Seven Stars Investment Limited or any other affiliate of Mr. Bruno Wu
and/or Ms. Lan Yang or the Company, in each case at a price of at least US$1.82
per share of Common Stock (the "Exempted Transactions").

 

 

 

 

3.Covenants Of The Company

 

3.1        Payment of Principal; Conversion. The Company hereby covenants and
agrees that it shall pay or cause to be paid all amounts due hereunder on the
Maturity Date or, if applicable prior to the Maturity Date, the Company shall
effect or cause to be effected any conversion of the Principal into Conversion
Shares.

 

3.2        Reserves. From the date hereof until the Conversion Date or Maturity
Date, whichever is later, the Company shall at all times reserve and keep
available, out of its authorized but unissued Common Stock, solely for the
purpose of issue upon conversion of this CB, such number of shares of Common
Stock as shall then be issuable upon the conversion of this CB. The Company
covenants that all such shares of Common Stock shall, upon issuance, be duly and
validly issued, fully paid and non-assessable.

 

3.3        Consent Rights. Prior to conversion of all of the Principals and
accrued interest, or (in terms that the conversion set forth in Section 2 does
not occur) the Maturity Date, the following acts of the Company shall require
prior written approval of Holder: (i) any consolidation, merger or corporate
reorganization of the Company in which the Company is not the surviving entity,
or any consolidation, merger or investment by the Company or its subsidiaries in
any transaction or a series of related transactions with an investment exceeding
US$25,000,000; and (ii) any Related Party Transaction or any transactions in a
series of Related Party Transactions in excess of US$5,000,000, except for an
Exempted Transaction. For purpose of this CB, "Related Party Transaction" means
an agreement, contract, plan, arrangement or other transaction effected or
proposed to be effected by the Company, or by an entity controlled by the
Company, (1) to which, at the relevant time, a Related Party of the Company is a
party or has a material financial interest, or (2) to which an officer,
director, business partner or employee of a Related Party of the Company is a
party or has a material financial interest. "Related Party" means (A) a director
or stockholder of the Company, (B) a director or stockholder's spouse, or a
parent or sibling thereof; (C) a child, grandchild, parent, cousin, uncle, aunt
of a director or stockholder, or the spouse of any thereof; (D) an individual
living in the same home as the director or stockholder, or a trust or estate of
which a person specified in subparagraph (A) to (D) inclusive of this
subdivision is a substantial beneficiary; or (E) an entity, other than the
Company or an entity controlled by the Company, that is controlled by or is an
affiliate of the director or stockholder or any person specified in
subparagraphs (A) to (D), inclusive, of this subdivision.

 

4.Default, Acceleration

 

4.1        Events of Default. Each of the following events shall be an "Event of
Default" hereunder: (i) the Company fails to timely pay any amounts due under
this CB on the date the same becomes due and payable, (ii) the Company breaches
any covenant, representation, warranty, or agreement under this CB or the
Purchase Agreement, (iii) the Company files a petition or action for relief
under any bankruptcy, insolvency or moratorium law or any other law for the
relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any action in furtherance of
any of the foregoing, or (iv) an involuntary petition is filed against the
Company (unless such petition is dismissed or discharged within sixty (60) days
of filing) under any bankruptcy statute now or hereafter in effect, or a
custodian, receiver, trustee, assignee for the benefit of creditors (or other
similar official) is appointed to take possession, custody or control of any
property of the Company.

 

4.2        Acceleration. Upon the occurrence of an Event of Default, all
outstanding principal, accrued interest and other amounts owing hereunder shall,
at the option of Holder, and, in the case of an Event of Default pursuant to
Sections 4.1 (a)(iii) or (iv) above, automatically, be immediately due and
payable. Holder shall have all rights and may exercise any remedies available to
it at law or in equity, successively or concurrently.

 

4.3        Costs of Collection. In the event of any Event of Default hereunder,
the Company shall pay all reasonable attorneys' fees and court costs incurred by
Holder in enforcing and collecting this CB.

 

 

 

  

5.Miscellaneous

 

5.1        Registration Rights. Holder shall have the registration rights
pursuant to certain registration rights agreement dated hereof.

 

5.2        Remedies Cumulative and Continuing. All powers and remedies of Holder
hereunder with respect to an Event of Default shall, to the extent permitted by
law, be deemed cumulative and not exclusive of any other thereof or of any other
power or remedy available to Holder, by judicial proceedings or otherwise, to
enforce the performance or observance of the covenants and agreements contained
in this CB, and every power and remedy given by this CB or by applicable law to
Holder may be exercised from time to time, and as often as shall be deemed
expedient by Holder.

 

5.3        Replacement; Exchange. If this CB is destroyed, lost or stolen, the
Company will deliver a new convertible bond to Holder on the same terms and
conditions as this CB with a notation of the unpaid principal in substitution of
the prior CB. Holder shall furnish to the Company reasonable evidence that the
CB was destroyed, lost or stolen and any security or indemnity that may be
reasonably required by the Company in connection with the replacement of this
CB.

 

5.4        Choice of Law. This CB shall be governed by and construed in
accordance with the law of the State of New York without giving effect to the
principles of conflict of Laws thereof.

 

5.5        Bank Account. On the Date of Issuance, the Holder shall remit the
Principal by wire transfer of immediately available funds to the following bank
account as designated by the Company:

 

Name of Bank: THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED

Address : 1 QUEEN'S ROAD CENTRAL, HONG KONG

Account No.: 411758345838

Account holder: YOU ON DEMAND (ASIA) LIMITED

SWIFTCODE: HSBCHKHHHKH

 

5.6        Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail , postage prepaid. Any such notice
shall be deemed given if delivered personally or telecopied, on the date of such
delivery, or if sent by reputable overnight courier, on the first Business Day
following the date of such mailing, as follows:

 

(a)if to the Company:

 

Seven Stars Cloud Group, Inc.



No. 4 Drive-in Movie Theater Park, No. 21 Liangmaqiao Road, Chaoyang District,

Beijing, P.R.C. 100125



Attn: Legal Department

Telecopy: 86+ 10-8586-2775



 

With a copy to:



Seven Stars Cloud Group, Inc.

55 Broadway, 19th Floor

New York, NY 10006

Attn: President



Telecopy: 86+ 10-8586-2775

 

(b)if to Holder:

 

190 Elgin Avenue, George Town, Grand Cayman K Y 1-9005, Cayman Islands

 

 

 

 

With a copy to:

 Suite 1702-03, One Exchange Square, 8 Connaught Place, Central Hong Kong

 Phone +852 2801 6988

 Fax: +852 28014882

 Attn: Finance Department

 

Any Party may by notice given in accordance with this Section 5.6 designate
another address or Person for receipt of notices hereunder.

 

5.7        Assignment. This CB shall be binding upon the Company and Holder and
its successors and assigns. The Company may not assign this CB or delegate any
of its obligations hereunder without the written consent of Holder. Holder may
assign this CB and its rights hereunder to any third party at any time without
consent of the Company.

 

5.8        Cooperation; Further Action. Each Party to this CB shall, without
further consideration, execute and deliver any further or additional instruments
and perform any acts which may become reasonably necessary to effectuate and
carry out the purposes of this CB.

 

5.9        Severability. If any provision of this CB shall be held to be invalid
or unenforceable, such determination shall not affect the remaining provisions
of this CB.

 

5.10      Amendments. This CB may not be altered or amended, and no right under
this CB may be waived, except by a writing executed by the Parties to this CB or
except as otherwise provided in this CB. No waiver of any term, provision or
condition of this CB, in any one or more instances, shall be deemed or construed
as a further or continuing waiver of any such term, provision, or condition, or
as a waiver of any other term, provision, or condition of this CB.

 

5.11      Headings. The headings in this CB are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this CB as of 'the date first
set forth above.

 

  SEVEN STARS CLOUD GROUP, INC.,         By: /s/ Bruno Wu   Name: Bruno Wu  
Title : CEO and Chairman

 



  ADVANTECH CAPITAL lNVESTMENT II LlMITED         By: /s/ Wong kok
wai          29 JUN 2018   Name: Wong kok wai   Title : Director

 

[Signature Page – Convertible Bond]

 

 

 